DETAILED ACTION
This is a response to the Applicant’s Remarks filed 03/31/2022. Claim 12 is amended. Claims 1-21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2020, 05/07/2021 and 01/14/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 03/31/2022, with respect to the rejection(s) of claim(s) 1 under  35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0281054 to Utgikar et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1 -3, 7-9, 12-14, 15-18 are rejected under 35 U.S.C 103 as being unpatentable over Mishra et al. (US20140098813), hereinafter “Mishra”, in view of Utgikar et al. (US 2015/0281054), hereinafter “Utgikar”.

Regarding claims 1 and 17, Mishra teaches in a virtualized environment (Fig. 2, 4):
A method implemented by a network controller, comprising: 
receiving a virtual machine (VM) event, wherein the VM event comprises a VM identifier (Fig. 5, [0067]: Block 500, a CNM (cloud network manager – executed by OpenFlow controller [0046]) receives notification that a VM is scheduled for activation on a virtualized server. Block 510: The CNM determines the VM’s MAC address (implies that the MAC address is in the notification)).
determining the VM as a target VM when the VM is a secondary VM ([0067]: In a network of multiple VMs (Fig. 2, 4], any second VM identified after the first/primary VM can be considered a secondary VM); 
determining a top of rack (TOR) switch corresponding to the target VM ([0067]: Blocks 515, 520, 525: Controller associates the MAC address with virtual switch that resides on the virtual server on which the VM will be activated. Block 525: Controller determines an MPLS label that associates the virtual switch with the TORS that is coupled with the virtual switch, which is associated with the VM.)

Mishra does not teach the status of the VM and the forwarding instructions: 
…an operating status of a VM corresponding to the VM identifier…
…an operating status of the target VM is a secondary operating state,
generating instruction information when an operating status of the target VM is a secondary operating state, wherein the instruction information comprises a VM identifier of the target VM, and the instruction information instructing the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM; and 
sending the instruction information to the TOR switch.
However, Utgikar in similar endeavor with active and inactive VMs that are configured by the switch for network operation, including forwarding data packets, teaches:
…an operating status of a VM corresponding to the VM identifier 
…an operating status of the target VM is a secondary operating state (See Fig. 3D, item 231 Standby LC VM (Line Card Virtual Machine, identified differently than RP VM 230) is identified as the VM in the group of Standby VMs (where Standby is the “secondary” operating status of the VM), different than the Active LC VM 281 in the group of Active VMs (where Active is the “primary” operating status of the VM). The LC VM 231 is targeted by the switch 102 for instructions regarding changing status and function from Active to Standby)
generating instruction information when an operating status of the target VM is a secondary operating state, wherein the instruction information comprises a VM identifier of the target VM,  and the instruction information instructing the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM (See Fig. 3C and 3D, [0057]: At operation 3-15, the VM upgrader 121 (equates to controller) configures the switch 102 (equates to generating and then sending instructions to TOR switch)  to stop sending (equates to instructions ‘not to forward’) data traffic (broadly includes BUM data packets) to the new standby LC VM (i.e. LC VM 231). In other words, the controller instructs the switch not to forward data packages addressed to the LC VM. See also Fig. 3C, [0056] Operations 3-11/12 where the LC VM 231 is identified as Standby WM (equating to Standby/secondary status) for subsequent step 3-15.)
sending the instruction information to the TOR switch (See Fig. 3D, [0057]: At step 3-15, the VM upgrader/controller 121 configures (which equates to generating and sending instructions to the TOR switch) the switch 102 to stop sending traffic addressed to the new standby LC VM 231.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the status determination and forwarding teachings of Utgikar into the VM activation method of Mishra in order to simplify the activation method based on the state of the virtual machine (active or standby) connected to the switch, and to reduce bandwidth and power consumption by the switch when instructed to no forward data packets. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Particularly for claim 17, Mishra teaches:
A network controller, comprising at least one processor and a communications interface (Fig. 19: processor 1920, transceiver 1990 are present in block diagram for CNM)

Regarding claim 2, Mishra teaches:
sending a forwarding traffic access control list to the TOR switch, wherein the forwarding traffic access control list corresponds to the target VM, and the forwarding traffic access control list comprises the instruction information 
([0067]: Block 530, After determining the Virtual switch (Step 515), the Controller sends flow entry modification message to virtual switch (associated with the TOR) to indicate that data packets (arriving at the TOR) matching the MPLS label and the VM’s MAC address should be forwarded to the VM.) See Fig. 4, [0063]: Address mapping table 262 maps MAC address of a VM, MAC address of the virtual server, which is the virtual switch’s MAC address, that is running the VM, and a TORS link label (for the link between the virtual switch and the TORS)

Regarding claims 3 and 18, Mishra teaches:
The method according to claim 1, wherein the VM event further comprises a media access control (MAC) address of the VM Fig. 5, [0067]: Block 500, a CNM (cloud network manager – executed by OpenFlow controller [0046]) receives notification that a VM is scheduled for activation on a virtualized server. Block 510: The CNM determines the VM’s MAC address (implies that the MAC address is in the notification)).

Regarding claims 8 and 15, Mishra teaches:
The method according to claim 1, wherein the network controller and the TOR switch are in a same network. (Mishra Figs. 2, 4 [0063]: Management network 275 couples the TORs and the virtualized servers with management elements such as the CMN controller 260, in the same network.)

Regarding claims 9 and 16, Mishra teaches:
The method according to claim 8, wherein the network is software-defined networking (SDN). (See Fig. 2, [0046]: the CNM (cloud Network Manager) executed by an OpenFlow controller can install flow routes using OpenFlow into a virtual switch on a virtualized server where a VM is running.)

Regarding claim 12, Mishra teaches:
A method implemented by a top of rack (TOR) switch 
comprising: 
receiving instruction information, wherein the instruction information comprises a virtual machine (VM) identifier of a target VM (Fig. 2, 4, [0067]: Blocks 515, 520, 525: Controller associates the MAC address (identifier in VM event) with virtual switch that resides on the virtual server on which the VM will be activated. Block 525: Controller determines an MPLS label that associates the virtual switch with the TORS that is coupled with the virtual switch, which is associated with the VM.)

Mishra does not teach the forwarding instruction in a virtualization environment:
and the instruction information instructs the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM
skipping, forwarding a received BUM data packet to the target VM according to the instruction information when receiving the BUM data packet, the received BUM data packet comprising information indicating that the BUM data -5-LIAOAtty. Docket No.: DD-6990-0051 Appl. No. 16/830,809packet is to be sent to the target VM.
However, Ugikar teaches the forwarding instruction and method:
and the instruction information instructs the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM 
skipping, forwarding a received BUM data packet to the target VM according to the instruction information when receiving the BUM data packet, the received BUM data packet comprising information indicating that the BUM data -5-LIAOAtty. Docket No.: DD-6990-0051 Appl. No. 16/830,809packet is to be sent to the target VM. (See Fig. 3C and 3D, [0057] At operation 3-15, the VM upgrader 121 (equates to controller) configures the switch 102 (equates to generating and then sending instructions to TOR switch) to stop sending (equates to instructions ‘not to forward’) data traffic (broadly includes BUM data packets) to the new standby LC VM (i.e LC VM 231). In other words, the controller instructs the switch not to forward data packages addressed to the LC VM.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the status determination and forwarding teachings of Utgikar into the VM activation method of Mishra in order to simplify the activation method based on the state of the virtual machine (active or standby) connected to the switch, and to reduce bandwidth and power consumption by the switch when instructed to no forward data packets. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13, Mishra teaches:
The method according to claim 12, wherein the receiving, instruction information comprises: 
receiving a forwarding traffic access control list (ACL); including 
the instruction information; and 
an outgoing interface list (OIF) based on the ACL, the OIF including 
the instruction information; and 
detecting that a destination address of the BUM data packet comprises an address of the target VM in the OIF.  ([0067]: Block 530, After determining the Virtual switch (Step 515), the Controller sends flow entry modification message (instruction information, see Fig. 4, 6 Flow tables) to virtual switch (associated with the TOR) to indicate that data packets (arriving at the TOR) matching the MPLS label and the VM’s MAC address should be forwarded to the VM.) See Fig. 4, [0063]: Address mapping table 262 maps MAC address of a VM, MAC address of the virtual server, which is the virtual switch’s MAC address, that is running the VM, and a TORS link label (for the link between the virtual switch and the TORS), as the destination address (VM’s) for the data packet.)
Mishra does not teach:
wherein the skipping forwarding a received BUM data packet to the target VM according to the instruction information when receiving the BUM data packet comprises: 
skipping forwarding the BUM data packet to the target VM when receiving the BUM data packet and
However, Ugikar teaches the forwarding instruction and method:
wherein the skipping forwarding a received BUM data packet to the target VM according to the instruction information when receiving the BUM data packet comprises: 
skipping forwarding the BUM data packet to the target VM when receiving the BUM data packet (See Fig. 3C and 3D, [0057] At operation 3-15, the VM upgrader 121 (equates to controller) configures the switch 102 (equates to generating and then sending instructions to TOR switch)  to stop sending (equates to instructions ‘not to forward’) data traffic (broadly includes BUM data packets) to the new standby LC VM (i.e LC VM 231). In other words, the controller instructs the switch not to forward data packages addressed to the LC VM. See also Fig. 3C, [0056] Operations 3-11/12 where the LC VM 231 is identified as Standby WM (equating to Standby/secondary status) for subsequent step 3-15.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the status determination and forwarding teachings of Utgikar into the VM activation method of Mishra in order to simplify the activation method based on the state of the virtual machine (active or standby) connected to the switch, and to reduce bandwidth and power consumption by the switch when instructed to no forward data packets. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14, Mishra teaches:
The method according to claim 12, wherein the instruction information is sent by a network controller to the TOR switch. ([0067]: Block 530, After determining that the Controller send flow entry modification message to virtual switch (associated with the TOR) to indicate that data packets (arriving at the TOR) matching the MPLS label and the VM’s MAC address should be forwarded to the VM. See Fig. 4, [0063]: Address mapping table 262 maps MAC address of a VM, MAC address of the virtual server, which is the virtual switch’s MAC address, that is running the VM, and a TORS link label (for the link between the virtual switch and the TORS))


Claim 5-7, 13 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Mishra et al. (US20140098813), hereinafter “Mishra”, in view of Utgikar et al. (US 2015/0281054), hereinafter “Utgikar”, in view of Zhang et al. (US20160134525) hereinafter “Zhang”.

Regarding claim 5, Mishra and Utgikra do not teach:
The method according to claim 1, wherein the operating status of the target VM is represented by a number
However, Zhang teaches:
the operating status of the target VM is represented by a number
 (Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, then it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, then it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” can be Inactive (secondary operating state) and “1” can be Active (primary operating state).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Mishra in view of Utgikar in order to provide a simplified method for quickly identifying the state of the VM, to reduce packet decoding overhead, leading to an improved VM activation process. 

Regarding claim 6, Mishra and Utgikra do not teach:
The method according to claim 1, wherein the secondary operating state is represented by a number 0, and a primary operating state is represented by a number 1. 
However, Zhang teaches:
the secondary operating state is represented by a number 0, and a primary operating state is represented by a number 1. (Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” can be Inactive (secondary operating state) and “1” can be Active (primary operating state). )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Mishra in view of Utgikarin order to provide a simplified method for quickly identifying the state of the VM, to reduce packet decoding overhead, leading to an improved VM activation process.

Regarding claim 7, Mishra and Utgikar do not teach:
The method according to claim 1, wherein the operating status of the target VM is represented by using a true value or a false value 
However, Zhang teaches:
the operating status of the target VM is represented by using a true value or a false value
(Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” (also commonly known as False) can be Inactive (secondary operating state) and “1” (also commonly known as True) can be Active (primary operating state).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Mishra in view of Utgikar order to provide a simplified method for quickly identifying the state of the VM, to reduce packet decoding overhead, leading to an improved VM activation process.

Regarding claim 20, Mishra and Utgikar do not teach:
The network controller according to claim 17, wherein the operating status of the target VM is represented by a number, or by a true value or a false value. 
However, Zhang teaches:
the operating status of the target VM is represented by a number, or by a true value or a false value. (Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” (also commonly known as False) can be Inactive (secondary operating state) and “1” (also commonly known as True) can be Active (primary operating state). )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Mishra in view of Utgikar in order to provide a simplified method for quickly identifying the state of the VM, to reduce packet decoding overhead, leading to an improved VM activation process.


 Claims 4, 10, 11, 19 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Mishra, Utgikar and Zhang, in further view of Guan (et al. (US20160323427) hereinafter Guan.

Regarding claims 4 and 19, Mishra, Utgikar and Zhang do not teach:
The method according to claim 1, wherein the operating status of the target VM is a fault tolerance (FT) state. 
However, Guan teaches about hot-standby, lock step redundancy in a virtualized environment:
the operating status of the target VM is a fault tolerance (FT) state. (Fig 2. [0035-0036]: Guan teaches a lock-step, hot-standby disaster tolerance system where the main VM runs on a main server, a standby VM runs on the standby server, whereby the standby VM/server is in an alternative state, meaning that main VM and standby VM run in parallel [0008]. That is, although the standby VM backs-up the main VM, both VMs receive and process data identically. Guan further teaches that both VMs generate output results identically, such that the standby VM/server can serve, when switched on-line, instead of the main server in view of the application layer semantics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guan into the methods of Mishra in view of Utgikar and Zhang in order to simplify and reduce control overhead [0043] for backup by implementing the lock-step, hot standby system whereby both main and standby VM/servers are operating identically in the virtualized environment, and the standby VM/server is ready to activate and function identically as the main VM/server. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 10, Mishra. Utgikar and Zhang do not teach:
The method according to claim 1, wherein the VM is a backup VM of a primary VM. 
However, Guan teaches the hot-standby, redundant networking environment:
the VM is a backup VM of a primary VM. (Fig 2. [0035-0036]: Guan teaches a lock-step, hot-standby disaster tolerance system where the main VM runs on a main server, a standby VM runs on the standby server, whereby the standby VM/server is in an alternative state, meaning that main VM and standby VM run in parallel [0008] That is, although the standby VM backs-up the main VM, both VMs receive and process data identically. Guan further teaches that both VMs generate output results identically, such that the standby VM/server can serve, when switched on-line, instead of the main server in view of the application layer semantics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guan into the methods of Mishra in view of Utgikar and Zhang in order to simplify and reduce control overhead [0043] for backup by implementing the lock-step, hot standby system whereby both main and standby VM/servers are operating identically in the virtualized environment, and the standby VM/server is ready to activate and function identically as the main VM/server. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11, Mishra teaches:
The method according to claim 10, wherein the primary VM and the VM are on different physical hosts. (See Fig. 2, RACK 200A (including VS 205A-F) is different from RACK 200B (including VS 215A-F), is different from RACK 200C (including VS 225A-B). 

Regarding claim 21, Mishra, Utgikar and Zhang do not teach:
The network controller according to claim 17, wherein the VM is a backup VM of a primary and the primary VM and the VM are synchronized so that the VM receives a same instruction and generates a same response as the primary VM.
However, Guan in the area of standby VM in a virtualized environment, teaches
the VM is a backup VM of a primary and the primary VM and the VM are synchronized so that the VM receives a same instruction and generates a same response as the primary VM (Fig 2. [0035-0036]: Guan teaches a lock-step, hot-standby disaster tolerance system where the main VM runs on a main server, a standby VM runs on the standby server, whereby the standby VM/server is in an alternative state, meaning that main VM and standby VM run in parallel [0008] That is, although the standby VM backs-up the main VM, both VMs receive and process data identically. Guan further teaches that both VMs generate output results identically, such that the standby VM/server can serve, when switched on-line, instead of the main server in view of the application layer semantics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guan into the methods of Mishra in view of Utgikar and Zhang in order to simplify and reduce control overhead [0043] for backup by implementing the lock-step, hot standby system whereby both main and standby VM/servers are operating identically in the virtualized environment, and the standby VM/server is ready to activate and function identically as the main VM/server. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461